

Exhibit 10(a)93
AMENDMENT TO
RETENTION AGREEMENT




THIS INSTRUMENT, effective January 1, 2009, by and between Entergy Corporation,
a Delaware corporation (“Company”) and Leo P. Denault (“Executive”), hereby
constitutes an amendment to the Retention Agreement entered into by and between
the Company and Executive and effective on August 3, 2006 (“Agreement”).  Except
as otherwise provided herein, the Agreement shall remain in full force and
effect in accordance with its original terms and conditions.


WHEREAS, the Agreement provides certain benefits to Executive that potentially
are subject to the deferred compensation requirements of Internal Revenue Code
Section 409A (“Code Section 409A”); and


WHEREAS, Company and Executive now desire to amend the Agreement to ensure
compliance with the requirements of Code Section 409A, to the extent applicable,
for benefits that may become payable under the terms of the Agreement; and


WHEREAS, the Personnel Committee of the Board of Directors of Company has
authorized the undersigned Company Officer to execute this Amendment to the
Agreement.


NOW THEREFORE, in consideration of the promises and mutual covenants herein
contained, Company and Executive hereby agree to amend the Agreement by adding
the following paragraphs at the end of Section 6 of the Agreement to read as
follows:




Notwithstanding any provision to the contrary, all provisions of this Agreement
shall be construed and interpreted to comply with Code Section 409A and, if
necessary, any provision shall be held null and void to the extent such
provision (or part thereof) fails to comply with Code Section 409A or
regulations thereunder.  Specifically, the terms “termination” and “termination
of employment” shall be applied in a manner consistent with the definition of
“separation from service,” within the meaning of Code Section 409A.


A right of Company, if any, to offset or otherwise reduce any sums that may be
due or become payable by Company to Executive by any overpayment to, or
indebtedness of, Executive shall be subject to limitations imposed by Code
Section 409A.


For purposes of the limitations on nonqualified deferred compensation under Code
Section 409A, each payment of compensation under this Agreement shall be treated
as a separate payment of compensation for purposes of applying the Code Section
409A deferral election rules and the exclusion from Code Section 409A for
certain short-term deferral amounts.  Amounts payable under this Agreement shall
be excludible from the requirements of Code Section 409A, to the maximum
possible extent, either as (i) short-term deferral amounts (e.g., amounts
payable under the schedule prior to March 15 of the calendar year following the
calendar year of substantial vesting), or (ii) under the exclusion for
involuntary separation pay provided in Treasury Regulations Section
1.409A-1(b)(9)(iii).


To the extent that deferred compensation subject to the requirements of Code
Section 409A becomes payable under this Agreement to Executive at a time when
Executive is a “specified employee” (within the meaning of Code Section 409A),
any such payments shall be delayed by six months to the extent necessary to
comply with the requirements of Code Section 409A(a)(2)(B).


Further, any reimbursements or in-kind benefits provided under this Agreement
that are subject to Code Section 409A shall be made or provided in accordance
with the requirements of Code Section 409A, including, where applicable, the
requirement that (I) any reimbursement is for expenses incurred during the
period of time specified in the Agreement, (II) the amount of expenses eligible
for reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (III) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (IV) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.


For the avoidance of doubt, any Gross-Up Payments payable in accordance with
Section 4 of the Agreement that are not payable pursuant to Executive’s
separation from service (within the meaning of Code Section 409A), or in
connection with a payment of compensation related to a separation from service
by Executive, shall be made as a reimbursement payment to Executive in
accordance with the terms of Treasury Regulations Section 1.409A-3(i)(2)(ii),
due immediately to Executive upon a reasonable showing by Executive to Company
that such taxes have been paid by Executive.  Any Gross-Up Payments due in
connection with payment of compensation related to a separation from service by
Executive shall be payable at the same time as the compensation to which such
Gross-Up Payments relate.


IN WITNESS WHEREOF, the parties have executed this Amendment on this 18th day of
December, 2008, but effective as of the date above written.




ENTERGY
CORPORATION                                                                           EXECUTIVE
Through its Duly Authorized Officer




 By: /s/ Terry R.
Seamons                                                                           By:
/s/ Leo P. Denault
Terry R.
Seamons                                                                  
           Leo P. Denault
Senior Vice-President,
Human                                                          Executive Vice
President and
Resources and
Administration                                                         Chief
Financial Officer,
                               Entergy Corporation
